OPINION — AG — QUESTION(1): "DOES THE AUTHORITY GIVEN TO THE MEDICAL RESEARCH INSTITUTE BY SENATE BILL NO. 103 EXTEND TO THE PRODUCTION OF BIOLOGICAL PRODUCTS FOR 'MEDICAL RESEARCH PROJECTS OR PROGRAMS FOR TESTING OR EXPERIMENT OF ANY MEDICAL PREPARATION OR MEDICAL TREATMENT'?" — AFFIRMATIVE, QUESTION(2): " IF THE ANSWER TO THE ABOVE QUESTION IS 'YES' MAY THESE BIOLOGICAL PRODUCTS BE SOLD TO INSTITUTES, AGENCIES, OR COMPANIES OUTSIDE OF THE STATE OF OKLAHOMA TO BE USED FOR SIMILAR PURPOSES BY THE PURCHASERS?" — AFFIRMATIVE (W. J. MONROE)